Citation Nr: 0105953	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-15 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dizziness and 
fainting.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased (compensable) evaluation for 
phlyctenulosis of the left eye.

4.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had active duty from December 1971 to December 
1975 and from February 1977 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal. 


REMAND

A preliminary review of the record discloses that the most 
recent comprehensive medical examinations for the 
disabilities in issue were conducted in 1995 and 1996.  VA 
neurological evaluations revealed impressions of probable 
migraine without aura and possible vestibular neuronitis.  
The record contains outpatient treatment reports documenting 
clinical evaluations conducted through February 1997.  During 
this time the veteran complained of headaches and dizziness.  
He maintains that his left eye and left knee disabilities are 
manifested by greater symptomatology than currently assessed.  
The Board finds that contemporaneous specialized examinations 
are warranted.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096-2098 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A).  In addition, because the 
VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of all VA, military, and private 
medical providers who have treated him for 
the disabilities in issue since service.  
After securing any necessary releases for 
this information, the RO should request any 
records of medical treatment which have not 
been associated with the appellant's claims 
file.  

2.  The RO should request the VA facility in 
Orlando, Florida to furnish copies of any 
treatment records covering the period from 
February 1997 to the present.

3.  A VA examination should be conducted by a 
neurologist in order to determine the nature, 
severity and etiology of the reported 
headaches, dizziness and fainting spells.  
All tests deemed necessary should be 
performed.  The claims file is to be made 
available to the examiner for review in 
conjunction with the examination.  Following 
the examination and in conjunction with a 
review of the claims folder it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
veteran has chronic headaches and/or a 
chronic disability manifested by dizziness 
and fainting which are related to service.  A 
complete rational for any opinion expressed 
should be included in the examination report.

4. VA examinations should be conducted by the 
appropriate specialists to evaluate the 
nature and extent of his service-connected 
left eye and left knee disabilities.  In 
addition to x-rays, any other tests and 
specialized studies deemed necessary by the 
examiners should be performed.  The claims 
file is to be made available to the examiners 
for review in conjunction with their 
respective examinations.  

It is requested that the orthopedist include 
range of motion testing.  The examiner is 
requested to state the normal range of motion 
of the left knee.

Additionally, the orthopedist should be 
requested to determine whether the left knee 
disability results in weakened movement, 
excess fatigability, or incoordination and, 
if feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis.  The examiner 
should also be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or when 
used repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied.

6.  The RO should thereafter readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The appellant need 
take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




